Filed:  May 27, 1999
IN THE SUPREME COURT OF THE STATE OF OREGON
In the Matter of Benjamin Madigan,

a Child,


STATE ex rel JUVENILE DEPARTMENT

OF MULTNOMAH COUNTY,

	Respondent on Review,

	v.


BENJAMIN MADIGAN,

	Petitioner on Review.


(CC 9282-07940; CA A95076; SC S44920)
	On review from the Court of Appeals.*


	On petition for review filed May 12, 1998.


	Peter Miller, Portland, filed the petition for petitioner on
review.


	No appearance contra.


	Before Carson, Chief Justice, and Gillette, Van Hoomissen,
and Durham, Justices.**


	MEMORANDUM OPINION


	The petition for review is allowed.  The decision of the
Court of Appeals is vacated.  The case is remanded to the Court
of Appeals for further consideration in light of State ex rel
Juv. Dept. v. Dreyer, 328 Or 332, ___ P2d ___ (1999).



	*Appeal from Multnomah County Circuit Court,

	 Paula J. Kurshner, Judge.

 151 Or App 508, 948 P2d 1262 (1997).


    **Kulongoski, Leeson, and Riggs, JJ., did not participate in
the consideration or decision of this case.